ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
DynCorp International LLC                  )      ASBCA No. 59949
                                           )
Under Contract No. FA8617-12-C-6208        )

APPEARANCES FOR THE APPELLANT:                    Gregory S. Jacobs, Esq.
                                                  Erin L. Felix, Esq.
                                                   Polsinelli PC
                                                   Washington, DC

                                                  Joseph D. West, Esq.
                                                  Lindsay M. Paulin, Esq.
                                                   Gibson Dunn & Crutcher LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                  Air Force Deputy Chief Trial Attorney
                                                  Jason R. Smith, Esq.
                                                  Kyle E. Gilbertson, Esq.
                                                   Trial Attorneys

                             ORDER OF DISMISSAL

      The appeal has been settled. Accordingly, it is dismissed from the Board's
docket with prejudice.

       Dated: 24 February 2017


                                               TERRENCE S. HARTMAN
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals
     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59949, Appeal of
DynCorp International LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2